AQ 72A
(Rev. 8/82)

 

Case 5:20-cv-00112-LGW-BWC Document 13 Filed 05/18/21 Page 1 of 2

In the United States District Court
Por the Southern District of Georgia

Wapcross Division
WILLIAM MATTHEW CHAUNCEY,
*
Plaintiff, CIVIL ACTION NO.: 5:20-cv-112
*
Vv. *
*
COFFEE COUNTY DRUG UNIT, et al.,
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 11. Plaintiff did not file Objections
to this Report and Recommendation. In fact, this Court’s
mailing was returned as undeliverable with the notations:
“Return to Sender, Refused, Unable to Forward.” Dkt. No. 12 at
1.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff’s Complaint for failure to follow this

Court’s Order, DIRECTS the Clerk of Court to CLOSE this case and

 
AO 72A
(Rev. 8/82)

 

 

Case 5:20-cv-00112-LGW-BWC Document 13 Filed 05/18/21 Page 2 of 2

enter the appropriate judgment of dismissal, and DENIES

Plaintiff in forma pauperis status on appeal.

SO ORDERED, this | ] day of |! ;, 2024 3

 

H@N. LISA/GODBEY WOOD,
CT COURT

   

 
